                           IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                    SOUTHERN DIVISION
                                 CASE NO. 7:20-CR-00167-M-3

 UNITED STATES OF AMERICA,                        )
                                                  )
 V.                                               )                           ORDER
                                                  )
 JORDAN DUNCAN also known as                      )
 SOLDIER,                                         )
            Defendant.                            )


         This matter is before the court on Defendant's Motion to Revoke Magistrate's Order of Detention

and Supporting Memorandum of Law [DE-67]. The court has (1) read the record in this case and all

briefing related to the present motion, (2) reviewed the transcript of the original detention hearing before

Magistrate Judge Gates, (3) heard additional oral argument by counsel for both parties and reviewed

exhibits on January 15 and 21, 2021, and (4) reviewed the U.S. Probation Office's findings ofresidence

suitability for potential pretrial release and electronic monitoring, per this court's request.

          For the reasons previously articulated by Magistrate Judge Gates at the conclusion of the

Defendant's original detention hearing, see Official Tr. Detention Hr'g Day 2 [DE-81], and the

Probation Office's findings after an assessment of the proposed release address, which did not reveal

any additional information supporting release [DE-87], the motion is DENIED. The original Order of

Detention Pending Trial [DE-55] remains and Defendant has been remanded to the custody of the U.S.

Marshals pending trial accordingly, pursuant to 18 U.S.C. § 3142(e).
            .                  sr
      SO ORDERED this the 1 1 day of January, 2021.



                                             QJ.J [ !Yl~"~
                                               RICHARD E. MYERS II
                                               CHIEF UNITED STATES DISTRICT JUDGE




                Case 7:20-cr-00167-M Document 90 Filed 01/21/21 Page 1 of 1
